     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 1 of 21


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GERALD SPENCE,                                       No. 2:14-cv-1170 WBS AC P
12                            Plaintiff,
13                v.                                       ORDER and
14    STAMBAUGH, et al.,                                   FINDINGS AND RECOMMENDATIONS
15                            Defendants.
16

17          I.         Introduction

18               Plaintiff Gerald Spence is a state prisoner who proceeds pro se and in forma pauperis

19   under 42 U.S.C. § 1983. The action proceeds on the Third Amended Complaint (TAC), which

20   challenges plaintiff’s treatment as a pretrial detainee at the Sacramento County Jail on November

21   11, 2012. See ECF No. 132. Plaintiff alleges that he experienced excessive force at the hands of

22   several law enforcement officers—both City of Sacramento Police Officers and Sacramento

23   County Sheriff’s Deputies—and that a third Deputy and two County Jail nurses failed to protect

24   him from that excessive force. All claims arise from plaintiff’s booking at the Main Jail, during

25   which he refused to participate in the medical intake process and his vital signs were accordingly

26   taken forcibly.

27   ////

28   ////
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 2 of 21


 1             The County Defendants have moved for summary judgment, and plaintiff has brought a
 2   cross-motion for summary judgment. ECF Nos. 146, 154.1 Also before the court are the County
 3   Defendants’ motion to strike, ECF No. 135, and plaintiff’s motion for sanctions, ECF No. 164.
 4   These motions are referred to the undersigned United States Magistrate Judge pursuant to 28
 5   U.S.C. § 636(b)(1)(B) and Local Rule 302(c).
 6       II.      Overview of Claims
 7             This case proceeds on plaintiff’s claims of excessive force against County defendants
 8   Croley, Mrozinski, Mundy and Ogle, and City defendants Stambaugh and Southward (Claims
 9   Two through Four), and his failure-to-protect claims against County defendants Voss, Mencias
10   and Wong (Claims Five and Six).2
11             The Third Amended complaint alleges in sum as follows. Plaintiff was arrested on the
12   afternoon of November 11, 2012, by Sacramento City Police Officers Sarah Stambaugh and
13   Dustin Southward, who took him to the Sacramento County Main Jail. At the jail, plaintiff
14   refused to participate in the medical intake screening procedures by refusing to answer questions
15   or allow measurements of his vital signs (heart rate, blood pressure, respiration) on the ground
16   that “the last time the prosecutor used the medical intake form as evidence in the trial.” TAC,
17   ECF No. 132 at 4.3 Sacramento County Sheriff’s Sergeant Andrew Croley informed plaintiff that
18   he was required to comply with medical intake procedures and, if he refused, he would be
19   physically forced to comply. Plaintiff refused to cooperate.
20             Sergeant Croley directed the officers in the booking area to seize plaintiff and take him
21   down to the floor on his stomach, while Sacramento County Sheriff’s Deputy Lynnda Voss
22   videotaped the incident. Plaintiff alleges that “[d]efendants, sheriff and city police[,] grabbed
23   both of plaintiff’s arms which were cuffed behind his back and both legs and shackled them too
24
     1
       The City defendants have not filed a dispositive motion.
25   2
       Claim Two names Sgt. Croley; Claim Three names Deputies Mrozinski, Mundy and Ogle;
26   Claim Four names Officers Stambaugh and Southward; Claim Five names Nurses Mencias and
     Wong; and Claim Six names Deputy Voss.
     3
27     Page references to filed documents reflect the electronic pagination accorded by the court’s
     Case Management/Electronic Case Filing (CM/ECF) system, not the original pagination of the
28   documents.
                                                       2
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 3 of 21


 1   tightly and four-pointed Plaintiff to the floor[.]” ECF No. 132 at 5. Southward centered her
 2   weight on plaintiff’s lower back “which aggravated a spondylosis condition of the L-3, that
 3   immobilizes the Plaintiff with severe pain.” Id. Sacramento County Sheriff’s Deputies William
 4   Mundy and Michael Ogle “were on the Plaintiff’s shackled legs and feet causing significant
 5   distress on the right ankle and leg from a spiral fracture of the fibia and tibia which never healed
 6   properly, after two surgeries.” Id. Sacramento County Sheriff’s Deputy Christopher Mrozinski
 7   “wrench[ed] [plaintiff’s] cuffed arms to the limit behind the shoulder-blades to the neck, while
 8   twisting the left hand clockwise at the wrist,” which “activated left and [] right shoulders [sic]
 9   rotator cuff injuries.” Id.
10           The TAC alleges that the “combined weight of Southward and Mrozinski, 200 lbs each,
11   exponentially magnified the existing chest pain from a recent rib fracture in addition to abdominal
12   pain from an [u]mbilical hernia, and for the first time shooting pain from the infliction of a groin
13   hernia from the combined stress and strain to Plaintiff’s core.” Id. Further, that “[t]he extreme
14   pervasive pain forcing the femoral hernia and ankle[,] the shin pain met just above the Plaintiff’s
15   right knee with an indescribable explosion causing Plaintiff’s entire body to shudder. With his
16   head in the throes of a migraine from Defendant Stambaugh forcing his head to the floor, Plaintiff
17   suppressed a scream, for lack of oxygen. . . . [while] defendant Mrozinski [was] smiling a sadistic
18   smirk with malice in his eyes,” and then “defendant Mundy fastened his head to the floor with his
19   200 plus pounds.” Id. at 6.
20           “[I]n the midst of this,” Sacramento County Nurses Gladys Mencias and Leah Wong
21   sought to take plaintiff’s vital signs. Plaintiff alleges that he “was pulled, yanked, and jostled and
22   jerked by the cuffed sleeves in order to do a blood pressure check. After a few attempts a nurse
23   said ‘he’s not breathing,’ [but] no one relaxed pressure, and no one asked nor ordered them, not
24   even the two ‘angels of mercy.’” Id. “[A] second search was conducted, just to add to the jerking
25   and jostling, by Mrozinski and Ogle and the handcuffs were switched still behind the back. The
26   leg shackles remained in place, still too tight, cutting off his circulation. R.N. Mencias and LVN
27   Wong checked the cuffs and approved their application and tightness as Plaintiff was taken to
28   booking being ordered to walk[.]” TAC, ECF No. 132 at 6-7.
                                                        3
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 4 of 21


 1             Plaintiff alleges that he was “placed in an isolation cell fully shackled for five hours. The
 2   nurses returned asking to retake the vitals, which the Plaintiff refused. Until two weeks later after
 3   being housed in general population other nurses came asking to take Plaintiff’s vitals. Once
 4   complaining to a floor nurse, who replied ‘it is his right to do so.’ The vitals taken during the
 5   assault and battery were never recorded or made known to Plaintiff. The video of the isolation
 6   cell monitored by N.J. #344 has not been located.” Id. at 7.
 7      III.      Preliminary Motions
 8             Two threshold matters require the court’s consideration: (1) the County Defendants’
 9   motion to strike three “newly named” defendants identified in the TAC, and (2) plaintiff’s motion
10   for “default judgment” or other preclusive sanctions against all defendants on the alleged ground
11   that their briefs were untimely filed.
12             A. County Defendants’ Motion to Strike
13             The County Defendants move to strike putative defendants Pane, Cunningham and
14   Gallinano from the TAC under Federal Rule of Civil Procedure 12(f). ECF No. 135. Rule 12(f)
15   provides that “[t]he court may strike from a pleading an insufficient defense or any redundant,
16   immaterial, impertinent, or scandalous matter.” “Immaterial” matter is that which has no
17   essential or important relationship to the claim for relief or the defenses being pleaded;
18   “impertinent” matter consists of statements that do not pertain, and are not necessary, to the issues
19   in question. Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on other
20   grounds, 510 U.S. 517 (1994) (quoting 5 Charles A. Wright & Arthur R. Miller, Federal Practice
21   and Procedure § 1382, at 706-07, 711 (1990)). “[T]he function of a 12(f) motion to strike is to
22   avoid the expenditure of time and money that must arise from litigating spurious issues by
23   dispensing with those issues prior to trial[.]” Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880,
24   885 (9th Cir. 1983).
25             Claim Six alleges in pertinent part that Sacramento County “Sheriff’s Officers” Pane,
26   Cunningham and Gallinano, together with defendant Voss, through their “actions or inaction,”
27   “willfully, maliciously, and sadistically with callous disregard integrally participated in the
28   excessive use of force that was illegally applied on the plaintiff,” and all “failed to intervene.”
                                                          4
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 5 of 21


 1   ECF No. 132 at 11. This amounts to a re-allegation of Claim Six as it was presented in the SAC,
 2   ECF No. 47 at 11, which the undersigned previously found insufficient to state any cognizable
 3   claim other than a failure-to-protect claim against Voss. ECF No. 61 at 5. The undersigned
 4   specifically recommended the dismissal of putative defendants Pane, Cunningham and Gallinano,
 5   id. at 6-7, and that recommendations was adopted by the district judge, ECF No. 79 at 2. Because
 6   these defendants have already been dismissed from the action, and plaintiff did not have leave to
 7   resurrect claims against them in the TAC,4 the presence of their names in the TAC is without
 8   legal effect. Accordingly, the motion to strike will be denied as unnecessary.
 9             B. Plaintiff’s Motion for “Default Judgment” or Other Sanctions
10             Plaintiff moves for “default judgment”5 or other preclusive sanctions against all
11   defendants on grounds that they untimely filed their responsive briefs. ECF No. 164. Defendants
12   have opposed the motion for sanctions and plaintiff replied. ECF Nos. 165, 166, 167, 168.
13             All defense briefs were timely filed. The undersigned extended the briefing schedule for
14   the summary judgment motions and excused the City Defendants’ initial failure to response to
15   plaintiff’s cross-motion. See ECF Nos. 151, 154, 159. All briefs were filed within the time
16   permitted by Local Rule 230(l) in light of the court’s orders. The motion for sanctions is denied.
17       IV.      County Defendants’ Motion for Summary Judgment
18             A. Summary Judgement Standards
19             Summary judgment is appropriate when the moving party “shows that there is no genuine
20   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
21   Civ. P. 56(a). Under summary judgment practice, the moving party “initially bears the burden of
22   proving the absence of a genuine issue of material fact.” Nursing Home Pension Fund, Local 144
23
     4
       When the undersigned granted plaintiff leave to proceed on his TAC it was for the sole purpose
24   of substituting defendant “Nurse L” for newly identified “LVN Leah Wong.” ECF No. 134. The
     court explained that the TAC was “nearly identical” to the SAC, that “plaintiff’s motion is
25   brought in good faith, without undue delay or undue prejudice to defendants, that the facts alleged
26   in the TAC are not inconsistent with those in the SAC, and that the addition of the newly added
     defendant is essential to resolving the merits of this case.” Id. at1-2.
     5
27     Default judgment is available under Federal Rule of Civil Procedure 55 only when a defendant
     fails to plead or otherwise defend. See generally Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir.
28   1986) (citation omitted). That is not the case here.
                                                         5
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 6 of 21


 1   v. Oracle Corp. (In re Oracle Corp. Securities Litigation), 627 F.3d 376, 387 (9th Cir. 2010)
 2   (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving party may accomplish
 3   this by “citing to particular parts of materials in the record, including depositions, documents,
 4   electronically stored information, affidavits or declarations, stipulations (including those made for
 5   purposes of the motion only), admission, interrogatory answers, or other materials” or by showing
 6   that such materials “do not establish the absence or presence of a genuine dispute, or that the
 7   adverse party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56
 8   (c)(1)(A), (B).
 9          When the non-moving party bears the burden of proof at trial, “the moving party need
10   only prove that there is an absence of evidence to support the nonmoving party’s case.” Oracle
11   Corp., 627 F.3d at 387 (citing Celotex, 477 U.S. at 325); see also Fed. R. Civ. P. 56(c)(1)(B).
12   Indeed, summary judgment should be entered, after adequate time for discovery and upon motion,
13   against a party who fails to make a showing sufficient to establish the existence of an element
14   essential to that party’s case, and on which that party will bear the burden of proof at trial. See
15   Celotex, 477 U.S. at 322. “[A] complete failure of proof concerning an essential element of the
16   nonmoving party’s case necessarily renders all other facts immaterial.” Id. In such a
17   circumstance, summary judgment should be granted, “so long as whatever is before the district
18   court demonstrates that the standard for entry of summary judgment ... is satisfied.” Id. at 323.
19          If the moving party meets its initial responsibility, the burden then shifts to the opposing
20   party to establish that a genuine issue as to any material fact actually does exist. See Matsushita
21   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the
22   existence of this factual dispute, the opposing party may not rely upon the allegations or denials
23   of its pleadings but is required to tender evidence of specific facts in the form of affidavits, and/or
24   admissible discovery material, in support of its contention that the dispute exists. See Fed. R.
25   Civ. P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11. Moreover, “[a] [p]laintiff’s verified complaint
26   may be considered as an affidavit in opposition to summary judgment if it is based on personal
27   ////
28   ////
                                                         6
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 7 of 21


 1   knowledge and sets forth specific facts admissible in evidence.” Lopez v. Smith, 203 F.3d 1122,
 2   1132 n.14 (9th Cir. 2000) (en banc).6
 3          The opposing party must demonstrate that the fact in contention is material, i.e., a fact that
 4   might affect the outcome of the suit under the governing law, see Anderson v. Liberty Lobby,
 5   Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Assoc., 809
 6   F.2d 626, 630 (9th Cir. 1987), and that the dispute is genuine, i.e., the evidence is such that a
 7   reasonable jury could return a verdict for the nonmoving party, see Wool v. Tandem Computers,
 8   Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).
 9          In applying these rules, district courts must “construe liberally motion papers and
10   pleadings filed by pro se inmates and … avoid applying summary judgment rules strictly.”
11   Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010). “This rule exempts pro se inmates from
12   strict compliance with the summary judgment rules, but it does not exempt them from all
13   compliance.” Soto v. Sweetman, 882 F.3d 865, 872 (9th Cir.) (original emphasis) (inmates
14   remain obliged “to identify or submit some competent evidence” supporting their claims), cert.
15   denied, 139 S. Ct. 480 (2018).
16          B. Undisputed Facts
17          Review of the record demonstrates that the following facts are undisputed for purposes of
18   summary judgment:7
19
     6
       In addition, in considering a dispositive motion or opposition thereto in the case of a pro se
20   plaintiff, the court does not require formal authentication of the exhibits attached to plaintiff’s
     verified complaint or opposition. See Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003)
21   (evidence which could be made admissible at trial may be considered on summary judgment); see
22   also Aholelei v. Hawaii Dept. of Public Safety, 220 Fed. Appx. 670, 672 (9th Cir. 2007) (district
     court abused its discretion in not considering plaintiff’s evidence at summary judgment, “which
23   consisted primarily of litigation and administrative documents involving another prison and
     letters from other prisoners” which evidence could be made admissible at trial through the other
24   inmates’ testimony at trial); see Ninth Circuit Rule 36-3 (unpublished Ninth Circuit decisions
     may be cited not for precedent but to indicate how the Court of Appeals may apply existing
25   precedent).
     7
26     The parties have made various evidentiary objections. Most need not be addressed, because the
     matters at issue do not affect the existence of a triable issue of material fact. The court overrules
27   plaintiff’s objections to the declarations of Sgt. Croley and Lt. McCamy as to the policies in place
     at the jail at the time of plaintiff’s arrest. These are matters within the personal knowledge of the
28   declarants. The court agrees with plaintiff that Sgt. Croley and Lt. McCamy are not qualified to
                                                           7
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 8 of 21


 1           • On November 11, 2012, plaintiff Gerald Spence was arrested on a felony warrant and
 2   transported to the Sacramento County Main Jail by defendant Sacramento City Police Officers
 3   Sarah Stambaugh and Dustin Southward.
 4           • Defendant Sacramento County Sheriff’s Sergeant (now Lieutenant) Andrew Croley was
 5   the assigned supervisor for the booking/intake area of the Sacramento County Main Jail.
 6           • Defendant Sacramento County Sheriff’s Deputies Christopher Mrozinski, Michael Ogle,
 7   and William Mundy were also assigned to the intake area on this occasion.
 8           • During the booking process, plaintiff refused to cooperate with the medical screening,
 9   claiming that at his last criminal trial the district attorney used the medical screening information
10   against him.
11           • Sergeant Croley told plaintiff that if he did not cooperate with the medical screening he
12   would be forced to comply; plaintiff continued to refuse to cooperate. Plaintiff was not told that
13   he needed to comply only with a “vitals check” to avoid being taken to the ground.
14           • Sergeant Croley directed other officers to place and hold plaintiff on the floor in a prone
15   position so that defendant Sacramento County nurses Gladys Mencias and Leah Wong could
16   obtain plaintiff’s vital signs.
17           • Plaintiff was involuntarily placed on the floor, belly first. County Defendants Mundy
18   and Ogle assisted City police officers in gaining and maintaining physical control over plaintiff.
19           • Plaintiff testified that “they laid me down on the floor. It wasn’t – I mean, they didn’t
20   throw me on the floor. It wasn’t violent until they started twisting my arms and stuff.” Pl. Depo.
21   at 26:14-6; see also id. at 30:2-6 (“I wasn’t slammed. I was just forced to the floor. My head was
22   being pushed on this side. . . . My head was being pushed to the ground.”).
23           • For approximately ten minutes, plaintiff was restrained on the floor.
24   ////
25   ////
26
     render an expert opinion as to the legal validity or significance of the policies, and does not
27   construe the declarations as offering any such opinion. In any event, the opinions of any party or
     witness as to legal matters, or the Fourth Amendment reasonableness of any action, are
28   disregarded.
                                                        8
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 9 of 21


 1          • Defendants Mundy and Ogle held plaintiff’s legs and applied shackles; defendant
 2   Southward applied pressure to plaintiff’s lower back; and defendant Mrozinski secured plaintiff’s
 3   arms and wrists behind his back and changed out his handcuffs.
 4          • At no time during the incident did plaintiff physically resist any officer.
 5          • Defendant Sacramento County Sheriff’s Deputy Lynnda Voss videotaped the incident
 6   while standing a few feet from plaintiff’s head.
 7          • The “Sacramento County Sheriff’s Department Intake Screening” form completed
 8   thereafter by the City Officers and Wong identified no extraordinary findings. The medical
 9   portion, signed by defendants Southward and Wong, checked “no” in response to all four
10   questions, indicating that plaintiff’s vital signs were within a normal range.8 Co. Dfs. Ex. E (ECF
11   No. 146-4 at 17). The portion entitled “Arresting Officer’s Observations/ Questionnaire”
12   consisted of ten questions and was completed by Stambaugh who answered “no” to six of the ten
13   questions, did not answer four questions, and wrote across the entire section “Refused to
14   Answer.”9 Id.
15          • The “Incident Report Narrative (PF 10)” subsequently prepared by defendant
16   Sacramento County Sheriff’s Deputy Christopher Mrozinksi, sets forth the following summary of
17   the incident:10
18   8
        “No” was checked in response to the following four questions: “ Is the arrestee’s temperature
19   greater than 100.5? Is systolic BP (SBP) greater than 230 Hg or less than 80 mm Hg? Is diastolic
     BP (DBP) greater than 120 mm Hg or less than 50 mm Hg? Is pulse great than 125 or less than
20   50 beats per minute?” Co. Dfs. Ex. E (ECF No. 146-4 at 17); cf. Pl. Decl. ¶ 10 (ECF No. 154 at
     115) (“My blood pressure during the incident was measured as 185/90. This was high even for
21   me.”); see also Pl. Ex. L (ECF No. 154 at 181) (indicating plaintiff had a pulse of 116 at the time
22   of incident; the blood pressure notation is illegible).
     9
        No answer was provided in response to the first four questions: “Do you have any medical
23   conditions that may become life threatening in the next 24 hours such as diabetes or seizure?
     Have you been to an ER or been in an auto accident in the last 24 hours? Do you have any
24   wounds?” “No” was checked in response to the remaining six questions: “Is there a suspicion
     the arrestee may have ingested or hidden drugs in a body cavity? Does the arrestee need more
25   than minimal support for walking or standing? Does the arrestee appear to be under the influence
26   of alcohol or drugs, or have withdrawal type symptoms? Are the charges DUI? Is the arrestee
     non-responsive to the above questions? Has the arrestee been pepper sprayed, tasered, or has any
27   other form of less lethal force been used to subdue the arrestee?”
     10
         Defendant Mrozinski states that the Incident Report accurately reflects the subject incident,
28   declaring: “As a result of Spence’s booking, I drafted a PF-10 report memorializing the incident.
                                                         9
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 10 of 21


 1                   I, Deputy Mrozinski #945, was assigned to the Sacramento County
                     Main Jail. Inmate Spence was being booked into the jail for a felony
 2                   warrant by Sacramento City Police. Spence became uncooperative
                     and refused to be examined (vitals) by the nursing staff. Spence also
 3                   refused to answer questions asked of him by the nurse. Sacramento
                     City Police Officers Gallinano #267, Cunningham #789, Stambaugh
 4                   #565, Pane #496 and Southward #690 placed Spence into the prone
                     position after trying for several minutes to verbally gain his
 5                   compliance. Deputies Mundy #216 and Ogle #638 assisted City
                     Police in maintaining control of Spence. RN Mencias took Spence’s
 6                   vital sign[s] while he was prone and cleared him medically to be
                     accepted into custody.
 7
                     Leg shackles were applied to Spence by Deputy Mundy. I changed
 8                   out handcuffs on Spence and completed a search of Spence’s person
                     assisted by Ogle. The nurse ask[ed] Spence if he was allergic to any
 9                   medications. Spence replied: “You can give me cyanide.”
10                   Ogle and I assisted Spence to his feet to be escorted from the arrest
                     report room to the photograph machine. Spence spontaneously
11                   stated the following in summary: You can ask me to do w[hat] you
                     want, I’m not going to do it.
12
                     Spence was escorted to the photo machine, his picture taken and a
13                   right thumb print was obtained. Based upon his actions and
                     statements, he was escorted to segregation cell #3 and secured in the
14                   cell for his safety and the safety of others. [The Report identifies the
                     Initiating Officer as Mrozinski #945, and the Assisting Officer as
15                   Ogle #618.] Spence remained in handcuffs and leg shackles. The
                     restraints were checked and cleared to remain in place by RN
16                   Mencias after they were applied in the arrest report room just prior
                     to his escort.
17
                     Sgt. Croley #96 was present for Spence’s medical evaluation, his
18                   escort and placement into the cell.
19                   Video of the incident was taken by Deputy Voss #208.
20                   [Approximately 20 minutes later] The handcuffs and leg shackles
                     were removed from inmate Spence.
21

22    Co. Dfs. Ex. A (ECF No. 146-4 at 4-9).

23           • Following the incident, plaintiff complained of pain but no injuries.

24           • The Sacramento County Sheriff’s Department Operations Order 10/04 (REV 7/07)

25    entitled “Medical Intake Screening” (hereafter “Sheriff’s Operations Order”) was in effect at the

26
      I have reviewed Exhibit A and it is a true and accurate copy of the PF-10 report. I drafted the
27    report immediately after the incident on November 11, 2012. It accurately sets forth the facts as
      they occurred on the date of the incident.” Mrozinski Decl. ¶¶ 1-2 (Co. Dfs. Ex. I) (ECF No. 146-
28    4 at 32).
                                                        10
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 11 of 21


 1    time of the incident. See Co. Dfs. Ex. F (ECF No. 146-4 at 19-20); see also id., Ex. J (McCamy
 2    Decl.) (ECF No. 146-4 at 36). The “Sheriff’s Operations Order” is two pages in length and
 3    divided into three sections. The first section, entitled “Policy,” provides in full:
 4                    Correctional Health Services staff shall complete a health screening
                      procedure on each arrestee at the time of booking in accordance with
 5                    Article 11, Section 1207 of the California Code of Regulations, Title
                      15. Any person not deemed medically fit for incarceration will not
 6                    be accepted.
 7    Co. Dfs. Ex. F (ECF No. 146-4 at 19-20).
 8            The second section, entitled “Intake Medical Receiving Screening,” provides in pertinent
 9    part:
10                    B.    The intake medical screening shall minimally include
                      observations of the subject’s behavior and physical condition and
11                    inquiries into past and present illness and health problems, use of
                      medications, drugs and/or alcohol. . . .
12
                      H. In situations where the arrestee is unable to or refuses to respond
13                    to the receiving screening questions, health personnel shall visually
                      examine the subject for obvious or noticeable medical problems. If
14                    the subject is accepted for incarceration, the form shall be completed
                      at a later time when the subject becomes cooperative or
15                    communicative.
16    Id.
17            The third section, entitled “Procedures for Unfit for Incarceration,” provides instructions
18    for referring arrestees to other agencies who are physically and/or mentally unfit for immediate
19    jail incarceration. Id.
20            • The Correctional Health Services (CHS) Administrative Policy No. 1404 (Revised
21    5/2005), entitled “Receiving-Screening” (“CHS Policy”) was also in effect at the time of the
22    incident. See Co. Dfs. Ex. G (ECF No. 146-4 at 22-6); id., Ex. J (McCamy Decl.) (ECF No. 146-
23    4 at 36). The CHS Policy is five pages in length and divided into four sections: Purpose, Setting,
24    Policy, and Procedure. The first two sections provide that the “purpose” of the CHS Policy is
25    “[t]o describe the medical receiving-screening process for inmates at the adult jail facilities,” in
26    the “settings” of the “Main Jail and Rio Cosumnes Correctional Center.” ECF No. 146-4 at 22.
27    ////
28    ////
                                                         11
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 12 of 21


 1            The third section, “Policy,” provides in pertinent part:
 2                    A receiving health screening is performed by medical staff on all
                      arrestee(s) (including transfers) immediately upon arrival at the
 3                    facility. . . . The purpose of this health screening is to obtain prompt
                      medical care for those needing it, to identify ongoing or chronic
 4                    medical needs, and to detect those arrestee(s) who pose a potential
                      threat to the health or safety of others within the general population.
 5                    Baseline data is established for use in subsequent care and treatment.
 6    ECF No. 146-4 at 22. The “Policy” section identifies the matters that “[a]t a minimum, the
 7    screening includes.” Id. at 22-3. These several matters include “[a] complete set of vital signs
 8    and a stated height and weight.” Id.
 9            The “Procedure” portion of the CHS Policy provides in pertinent part that “Nursing Staff
10    will provide medical evaluation on all new arrestees;” “NO arrestee(s) is to be accepted into the
11    jail until he/she has completed the Receiving Screening process” (original emphasis); “All
12    findings shall be recorded on a form approved by the Health Authority;” and “The Receiving
13    Screening shall be conducted by the Nursing Staff at Main Jail and Rio Cosumnes Correctional
14    Center. This will become a part of the medical record.” Co. Dfs. Ex. G (ECF No. 146-4 at 24-5)
15    (“Procedure” items #1A, #1C, and #3A).
16            • To fulfill the purpose of the medical screening policy, it is the regular practice of the jail
17    to attempt to obtain basic information, specifically vitals, even when an inmate refuses to
18    cooperate. When an inmate refuses to cooperate with the medical screening, Deputies and
19    Supervisors attempt to gain voluntary compliance for vitals. Deputies and Supervisors warn the
20    inmate if he does not comply, he will be forced to the floor so the nurses can take his vitals. If the
21    inmate continues to refuse, officers lay the inmate face down on the floor in a prone position, and
22    the intake nurse takes his vitals while is restrained. This standard practice was followed in
23    plaintiff’s case.
24            • After his admission to the jail, plaintiff refused to cooperate with the taking of his vital
25    signs and refused to answer any medical screening questions, without adverse consequences.
26            C. Analysis: Excessive Force Claim
27                        1. Governing Constitutional Principles
28            The right of pretrial detainees to be free from excessive force is guaranteed by the Due
                                                         12
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 13 of 21


 1    Process Clause of the Fourteenth Amendment and is governed by Fourth Amendment standards.
 2    Kingsley v. Hendrickson, 576 U.S. 389, 397-398, 399 (2015). Accordingly, a pretrial detainee
 3    establishes that excessive force was used against him by showing “that the force purposely or
 4    knowing used against him was objectively unreasonable.” Id. at 396-397. “[O]bjective
 5    reasonableness turns on the ‘facts and circumstances of each particular case.’” Id. (quoting
 6    Graham v. Connor, 490 U.S. 386, 396 (1989)). A “pretrial detainee can prevail by providing only
 7    objective evidence that the challenged governmental action is not rationally related to a legitimate
 8    governmental objective or that it is excessive in relation to that purpose.” Kingsley, 576 U.S. at
 9    398.
10            “A court must make this determination from the perspective of a reasonable officer on the
11    scene, including what the officer knew at the time, not with the 20/20 vision of hindsight.” Id. at
12    397. “A court must also account for the ‘legitimate interests that stem from [the government’s]
13    need to manage the facility in which the individual is detained,’ appropriately deferring to
14    ‘policies and practices that in th[e] judgment’ of jail officials ‘are needed to preserve internal
15    order and discipline and to maintain institutional security.” Id. (quoting Bell v. Wolfish, 441 U.S.
16    520, 240 (1979)).
17            “Considerations such as the following may bear on the reasonableness or
18    unreasonableness of the force used: the relationship between the need for the use of force and the
19    amount of force used; the extent of the plaintiff’s injury; any effort made by the officer to temper
20    or to limit the amount of force; the severity of the security problem at issue; the threat reasonably
21    perceived by the officer; and whether the plaintiff was actively resisting.” Kingsley, 576 U.S. at
22    397.
23                        2. Qualified Immunity
24            Qualified immunity shields government officials from civil liability unless a plaintiff
25    establishes that: (1) the official violated a constitutional right; and (2) that right was “clearly
26    established” at the time of the challenged conduct, such that “every reasonable official” would
27    have understood that what he is doing violates that right. Ashcroft v. al-Kidd, 563 U.S. 731, 735,
28    741 (2011) (citation and internal quotation marks omitted). These questions may be addressed in
                                                          13
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 14 of 21


 1    the order most appropriate to “the circumstances in the particular case at hand.” Pearson v.
 2    Callahan, 555 U.S. 223, 236 (2009). Thus, if a court decides that plaintiff’s allegations do not
 3    support a statutory or constitutional violation, “there is no necessity for further inquiries
 4    concerning qualified immunity.” Saucier v. Katz, 533 U.S. 194, 201 (2001), overruled in part by
 5    Pearson, 555 U.S. at 236. On the other hand, if a court determines that the right at issue was not
 6    clearly established at the time of the defendant’s alleged misconduct, the court need not determine
 7    whether plaintiff’s allegations support a statutory or constitutional violation. Pearson, 555 U.S. at
 8    236-242.
 9                       3. Discussion
10           As noted above, force is impermissible under the Fourth Amendment when it is “not
11    rationally related to a legitimate governmental objective or… is excessive in relation to that
12    purpose.” Kingsley, 576 U.S. at 398. Put differently, a plaintiff may prevail either (1) if force
13    was used to a degree that was objectively unreasonable, even if lesser force would have been
14    reasonable, or (2) if the use of any force was inherently unreasonable under the circumstances.
15    The court addresses these issues in turn.
16                           a. Force Excessive to Purpose
17           Plaintiff has not presented evidence from which a reasonable jury could conclude that the
18    force used to restrain him was greater than necessary to involuntarily take his vital signs. First, he
19    acknowledges that he was not thrown or “slammed” to the ground,11 but objects to the fact of
20    having been taken to the floor and restrained there against his will. The record is devoid of
21    evidence from which a jury could conclude that plaintiff was taken to the floor in a way that used
22    an unreasonable degree of force.
23           Plaintiff has not identified any evidence of injury that might create a triable issue of fact
24    regarding the quantum of force used to restrain him once he was on the floor. Almost all of
25    plaintiff’s pain allegations and related deposition testimony refer to pain he experienced during
26    restraint due to his extensive pre-existing injuries: spinal spondylosis; spiral fractures of the fibula
27
      11
        Pl. Depo. at 26:14-6 (“[T]hey laid me down on the floor. It wasn’t – I mean, they didn’t throw
28    me on the floor…”); see also id. at 30:2-6 (“I wasn’t slammed. I was just forced to the floor.”)
                                                       14
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 15 of 21


 1    and tibia, rotator cuff injuries in the left and right shoulders, a recent rib fracture, and an umbilical
 2    hernia. See ECF No. 132 at 5. Plaintiff has made ambiguous and/or inconsistent statements
 3    regarding a groin hernia and injury to his L-3 vertebra.12 To the extent he claims that the force
 4    used caused a new hernia or L-3 injury, his conflicting statements defeat a triable issue.
 5    Moreover, plaintiff’s assertions of injury are unsupported by medical evidence and
 6    uncorroborated by contemporaneous reports. And in light of his extensive pre-existing injuries,
 7    his lay testimony is inadmissible as to the causation of any injuries. Accordingly, there is no
 8    evidence of injury from which a reasonable jury could infer that the degree of force used was
 9    objectively unreasonable.
10            Plaintiff relies on his subjective experience of pain as evidence that the force used was
11    excessive. In another case, testimony as to pain might create a triable issue as to the degree of
12    force used. However, given the plethora of pre-existing injuries identified in the TAC, plaintiff’s
13    subjective experience of pain during the restraint does not (without more) support an inference
14    that the degree of force used was objectively unreasonable in relation to the law enforcement
15    goal. Also, plaintiff characterizes the restraint technique used on him as a “pain compliance
16    hold” but—even assuming the accuracy of the characterization—the use of pain compliance
17    techniques does not per se violate the Fourth Amendment. See Forrester v. City of San Diego, 25
18    F.3d 804, 807-809 (9th Cir. 1994). Limited use of such techniques may be reasonable within the
19    meaning of the Fourth Amendment. Id. It is undisputed in this case that any pain caused by the
20    restraint techniques, whether intended or not, was inflicted very briefly; the incident lasted only
21    about ten minutes, the time it took to obtain plaintiff’s vital signs. Given the circumstances here,
22    plaintiff’s testimony about the severity of his pain does not support a conclusion that the degree
23    of force used was excessive.
24            Plaintiff’s briefing argues in places that pressure was applied to his neck in a way that cut
25    off his breathing, but his deposition testimony and verified TAC do not actually say this. The
26    TAC refers vaguely to “trouble breathing” and states that one of the nurses said at one point that
27
      12
        See ECF No. 132 at 5 (alleging aggravation of pre-existing L-3 injury); Pl. Depo. at 36:13-37:4
28    (suggesting new L-3 injury); ECF No, 132 at 8 (allegations re hernias).
                                                     15
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 16 of 21


 1    he wasn’t breathing, ECF No. 132 at 6, but nowhere directly alleges that plaintiff was unable to
 2    breathe for any appreciable period of time. Plaintiff testified at his deposition about the nurse’s
 3    statement, Pl. Depo. at 39:20-25, but that statement is not itself evidence of the truth of the matter
 4    asserted (that plaintiff was in fact not breathing). Plaintiff did not testify that anyone leaned on
 5    his throat or otherwise obstructed his breathing. He did testify that he suffers from breathing
 6    problems generally, of an unspecified nature. Pl. Depo. 40:15-22 (“… sometimes I’ll be talking,
 7    and I have no air.”) The fact that plaintiff is sometimes unable to breathe for no discernible
 8    reason undercuts the probative value of his claim to have had trouble breathing during the taking
 9    of his vital signs. In sum, the equivocal evidence on this point cannot support a jury finding that
10    an unreasonable degree of force was used.
11           Plaintiff’s allegation that Mzozinski gave a “sadistic smirk with malice in his eyes” while
12    restraining him, ECF No. 132 at 6, has no bearing on the substantive merits of the Fourth
13    Amendment claim. Because an objective standard governs the claim, a defendant’s subjective
14    state of mind is immaterial. Graham, 490 U.S. at 397 (officer’s motive or intent not relevant to
15    reasonableness inquiry).
16           For all these reasons, the undersigned concludes that no reasonable jury could find that
17    any defendant used force that was unconstitutionally excessive in relation to the task at hand:
18    involuntarily taking the vital signs of an uncooperative detainee. The moving defendants are
19    entitled to summary judgment on Claims Two and Three to the extent that plaintiff alleges the
20    force used was excessive to the purpose of involuntarily taking his vital signs.
21                           b. Use of Force in Any Degree
22           The real heart of this case is plaintiff’s alternative theory that any force is excessive when
23    no force may permissibly be employed. If the forcible taking of vital signs at jail intake is
24    inherently and objectively unreasonable, in violation of the Fourth and Fourteenth Amendments,
25    then the force that was used against plaintiff indeed violated his rights—whether it was officially
26    authorized by County policy or not. This is a more difficult issue, but the court need not wade too
27    ////
28    ////
                                                         16
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 17 of 21


 1    deeply into the question whether the facts relevant to the merits are in dispute.13 This is because
 2    all County Defendants are entitled to qualified immunity unless it was clearly established on the
 3    date of Mr. Spence’s arrest that the use of any force to involuntarily obtain vital signs was
 4    unconstitutional.
 5           The qualified immunity inquiry turns on what a reasonable officer would have known was
 6    unconstitutional under the circumstances. See Anderson v. Creighton, 483 U.S. 635, 640 (1987).
 7    This is a purely objective inquiry. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). A right is not
 8    clearly established for qualified immunity purposes “unless existing precedent ‘squarely governs’
 9    the specific facts at issue.” Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (per curiam) (quoting
10    Mullenix v. Luna, 577 U.S. 7, 13 (2015) (per curiam)). Accordingly, officers facing excessive
11    force claims are entitled to qualified immunity unless “existing precedent” put the Fourth
12    Amendment unreasonableness of particular law enforcement conduct, in a particular factual
13    context, “beyond debate.” Mullenix, 577 U.S. at 13-14 (quoting Ashcroft v. al-Kidd, supra, 563
14    U.S. at 741). As a general rule, defendants are entitled to qualified immunity unless the district
15    court can “identify a case where an officer acting under similar circumstances . . . was held to
16    have violated the Fourth Amendment.” White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam).
17           The undersigned has identified no authority extant at the time of plaintiff’s arrest (or since
18    announced) that holds the Fourth Amendment is violated by the use of force to obtain vital signs
19    involuntarily from a pretrial detainee during medical intake. Indeed, there is a complete absence
20    of authority on the question. Accordingly, it was not “beyond debate” at the time of defendants’
21    actions that they were violating plaintiff’s rights by placing him on the floor and restraining him
22
      13
23       Plaintiff argues that using force to take vital signs is counterproductive, because the
      introduction of force will likely affect bodily functions such as blood pressure and heart rate,
24    rendering the readings unreliable. However, it is not the role of this court to rule on the wisdom
      of jail policies and practices. A misguided practice is not necessarily an unconstitutional one.
25    The Supreme Court has emphasized that determining the Fourth Amendment reasonableness of
26    force “requires a careful balancing of the nature and quality of the intrusion on the individual’s
      Fourth Amendment interests against the countervailing government interests at stake.” Graham
27    v. Connor, 490 U.S. 386, 396 (1989) (internal quotations omitted). Because this case is
      resolvable on qualified immunity grounds, the undersigned does not weigh plaintiff’s interests in
28    not being manhandled against the jail’s need to conduct medical screening at intake.
                                                           17
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 18 of 21


 1    so that his vital signs could be taken at medical intake. See al-Kidd, 563 U.S. at 741. And as the
 2    court has already determined, plaintiff has not produced evidence sufficient for a jury to find that
 3    the degree of force used was unreasonable in relation to that purpose.
 4           Because no clearly established law provided that the taking of vital signs by force violates
 5    the Constitution, defendant Croley is entitled to qualified immunity on Claim Two and defendants
 6    Mrozinski, Mundy and Ogle are entitled to qualified immunity on Claim Three, insofar as those
 7    claims challenge the use of force to obtain vital signs.
 8           D. Analysis: Failure to Protect Claim
 9                       1. Governing Constitutional Principles
10           Jailers have a duty to protect pretrial detainees from violence. Castro v. County of Los
11    Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016). The elements of a pretrial detainee’s Fourteenth
12    Amendment failure-to-protect claim against an individual officer are as follows:
13                   (1) The defendant made an intentional decision with respect to the
                     conditions under which the plaintiff was confined;
14
                     (2) Those conditions put the plaintiff at substantial risk of suffering
15                   serious harm;
16                   (3) The defendant did not take reasonable available measures to abate
                     that risk, even though a reasonable officer in the circumstances
17                   would have appreciated the high degree of risk involved – making
                     the consequences of the defendant’s conduct obvious; and
18
                     (4) By not taking such measures, the defendant caused the plaintiff’s
19                   injuries.
20                   With respect to the third element, the defendant’s conduct must be
                     objectively unreasonable, a test that will necessarily “turn[] on the
21                   facts and circumstances of each particular case.
22    Id. at 1071 (fn., citations, internal quotation marks and punctuation omitted).
23                       2. Discussion
24           The recommended disposition of the excessive force claims compels the same result on
25    plaintiff’s failure to protect claims. Because no clearly established law provided that the taking of
26    vital signs by force violates the Constitution, defendants Voss, Mencias and Wong are entitled to
27    qualified immunity to the extent that plaintiff challenges their failure to prevent the use of force.
28    And because plaintiff has not presented evidence sufficient to go to trial on the theory that the
                                                         18
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 19 of 21


 1    quantum of force used was unreasonable in relation to the goal of restraining him for the stated
 2    purpose, Voss, Mencias and Wong are entitled to summary judgment on the merits. In sum,
 3    plaintiff has not presented evidence of an essential element of his claim: that there was an
 4    excessive use of force from which these defendants might have protected him. The motion for
 5    summary judgment should therefore be granted to Mencias and Wong on Claim Five and to Voss
 6    on Claim Six.
 7        V.         Plaintiff’s Motion for Summary Judgment
 8             Because the County Defendants are entitled to summary judgment, both on the merits and
 9    on grounds of qualified immunity, plaintiff’s motion for summary judgment must be denied with
10    regards to Claims Two, Three, Five and Six.
11             As to Claim Four against the City Defendants, Officers Stambaugh and Southward,
12    plaintiff has not demonstrated that the undisputed facts entitle him to summary judgment. To the
13    contrary, for the reasons explained above regarding the County Defendants, plaintiff’s evidence
14    does not support the essential elements of an excessive force claim against any defendant.
15    Plaintiff has identified no evidence that requires a different result as to the claim against
16    Stambaugh and Southward. To the extent plaintiff seeks to predicate liability on the use of force
17    itself, the City Defendants are entitled to qualified immunity for the same reasons as the County
18    Defendants. To the extent plaintiff seeks to predicate liability on the degree of force used, his
19    proof fails.
20             Claim Four of the TAC alleges in conclusory terms that Officers Stambaugh and
21    Southward “integrally participated in the assault.” ECF No. 132 at 10. The specific allegations
22    against the two City police officers are sparse; the evidence against them even more so. Plaintiff
23    asserts that Southward’s weight on plaintiff’s back aggravated his spondylosis, id. at 5, but even
24    if true this fact does not support a finding that Southward used a degree of force greater than
25    necessary to keep plaintiff prone on the floor. Plaintiff alleges that Stanbaugh was responsible for
26    holding his head to the floor, id. at 5-6, but despite plaintiff’s description of his own great distress
27    there is no evidence that Stanbaugh restrained his head in an objectively unreasonable manner.
28    To the extent that Stanbaugh is the officer plaintiff blames for his alleged difficulty breathing,
                                                         19
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 20 of 21


 1    there remains insufficient evidence to support a finding that she used more force than necessary to
 2    restrain plaintiff.14 Plaintiff’s claims against the City Defendants thus rest more on their
 3    participation in the overall act of restraint, which was pursuant to County policy or practice, than
 4    on any specific contributing act of Southward or Stanbaugh. Accordingly, plaintiff’s motion for
 5    summary judgment fails as to the City Defendants for the same reasons that it fails as to the
 6    County Defendants.
 7               In their opposition to plaintiff’s summary judgment motion, the City Defendants expressly
 8    assert qualified immunity on the same grounds as the County defendants, and join the County
 9    Defendants’ factual contentions regarding the reasonableness of the force used and arguments
10    regarding plaintiff’s failure of proof. ECF No. 161 at 5, 6. They request the opportunity to bring
11    their own summary judgment motion, given the undersigned’s decision to entertain a cross-
12    motion from plaintiff that was filed after the dispositive motion deadline. Id. at 5. That will not
13    be necessary.
14         VI.      Summary Judgment in Favor of City Defendants
15               It is well established that a court may grant summary judgment sua sponte in favor of a
16    non-moving party so long as the party that had moved for summary judgment had reasonable
17    notice that the Court might do so and so long as the party against whom summary judgment was
18    rendered had “a full and fair opportunity to ventilate the issues involved in the motion.” Cool
19    Fuel, Inc. v. Connett, 685 F.2d 309, 312 (9th Cir. 1982); see also Columbia Steel Fabricators v.
20    Ahlstrom Recovery, 44 F.3d 800, 802–803 (9th Cir. 1995); Abagninin v. AMVAC Chemical
21    Corp., 545 F.3d 733, 742 (9th Cir. 2008). Here, the interests of the moving and non-moving
22    defendants are entirely aligned, and plaintiff has had a full and fair opportunity to ventilate all the
23    issues.
24               Plaintiff was fully aware from the County Defendants’ motion for summary judgment, and
25    from both oppositions to his own motion, that the sufficiency of his excessive force claims was in
26    issue and was being challenged on grounds equally applicable to all defendants. See United
27
      14
         As noted above, plaintiff’s testimony implying that he could not breathe is too equivocal to
28    support a finding that force was applied to his neck.
                                                        20
     Case 2:14-cv-01170-WBS-AC Document 169 Filed 03/11/21 Page 21 of 21


 1    States v. 14.02 Acres of Land More or Less in Fresno County, 547 F.3d 943, 955 (9th Cir. 2008)
 2    (sua sponte grants of summary judgment appropriate only where the losing party has had
 3    reasonable notice that the sufficiency of his claim is in issue). The near total overlap in plaintiff’s
 4    theories of liability as to the City and County Defendants, the City Defendants’ clear assertion of
 5    qualified immunity on grounds identical to the County Defendants, and the opportunity that
 6    plaintiff has had to respond to the City Defendants’ briefing, all support an entry of summary
 7    judgment in favor of the City Defendants for the reasons previously explained. That will be the
 8    recommendation.
 9                                                 Conclusion
10           For the reasons set forth above, IT IS HEREBY ORDERED that:
11           1. The County Defendants’ motion to strike, ECF No. 135, is DENIED.
12           2. Plaintiff’s motion for sanctions against all defendants, ECF No. 164, is DENIED.
13           Further, IT IS HEREBY RECOMMENDED that:
14           1. The County Defendants’ motion for summary judgment, ECF No. 146, be GRANTED;
15           2. Plaintiff’s cross-motion for summary judgment, ECF No. 154, be DENIED;
16           3. Summary judgment be entered for the City Defendants on Count Four; and
17           4. Final judgment be entered accordingly.
18           These findings and recommendations are submitted to the United States District Judge
19    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty (30) days
20    after being served with these findings and recommendations, any party may file written
21    objections with the court and serve a copy on all parties. Such a document should be captioned
22    “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that
23    failure to file objections within the specified time may waive the right to appeal the District
24    Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
25    DATED: March 11, 2021
26

27

28
                                                         21
